Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-24-2009

USA v. Gunter
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1291




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Gunter" (2009). 2009 Decisions. Paper 1147.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1147


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                       No. 07-1291


                            UNITED STATES OF AMERICA,
                                       v.
                                 JOHNNY GUNTER,
                                          Appellant


                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                          (D.C. Criminal No. 04-cr-00295-01)
                        District Judge: Honorable James T. Giles


                       Opinion and Judgment Entered June 9, 2008
                  Petition for Writ of Certiorari Granted April 27, 2009
                    Submitted on Remand from the Supreme Court
                            of the United States June 16, 2009

         Before: FISHER, JORDAN, and VAN ANTWERPEN, Circuit Judges.




                                  JUDGMENT ORDER



       Appellant’s conviction is AFFIRMED. The judgment of sentence entered by the

District Court is VACATED and this case is REMANDED to the District Court for

sentencing in light of Spears v. United States, 129 S. Ct. 840, 555 U.S. ---- (2009).

                                                  By the Court:
                                                  /s/ Franklin S. Van Antwerpen
                                                  Circuit Judge
DATED: June 24, 2009

cc: David L. McColgin, Esq.
    Francis C. Barbieri Jr., Esq.




                                    2